Contrary to the petitioner’s contentions, the Commissioner’s determination, which rejected its objections to the establishment of a community residential facility at the location selected by the respondents State of New York Office of Mental Retardation and Developmental Disabilities and Wassaic Developmental Disabilities Services Office is supported by substantial evidence (see, Mental Hygiene Law § 41.34 [c]; Matter of Town of Mount Pleasant v New York State Off. of Mental Health, 200 AD2d 576; Town of Ramapo v Webb, 137 AD2d 518, 519). The petitioner failed to proffer any concrete and convincing evidence that a community residential facility would result in an overconcentration of the same or similar facilities such that the nature and character of the area would *785be altered (see, Mental Hygiene Law § 41.34 [c]; Matter of Paino v Webb, 152 AD2d 699, 700).
The petitioner’s remaining contentions are without merit. Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.